Citation Nr: 1512877	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left ankle injury prior to August 4, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of left ankle injury from January 1, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left knee injury.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico.

During the pendency of the appeal, a 10 percent disability evaluation for left ankle injury was increased to 20 percent, effective January 1, 2011.  The Veteran was awarded a temporary total rating for convalescence for left ankle surgery and residuals.  The 100 percent temporary rating was assigned from August 4, 2010 to December 31, 2010.  Thereafter the 20 percent rating was assigned.  That rating decision also increased the noncompensable ratings for left and right ankle disorders to 10 percent, each effective from December 29, 2009.  Entitlement to a total rating based on unemployability due to service-connected disability was established from December 29, 2009.  This matter is no longer for appellate consideration.  Moreover, subsequently a 100 percent schedular rating was assigned for posttraumatic stress disorder.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that the symptoms associated with his service-connected left ankle and right and left knees are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  

Review of the record discloses that the service-connected lower extremity disorders were last examined for VA compensation and pension purposes in October 2012.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant should be scheduled for a current orthopedic examination to ascertain the status of the service-connected left ankle and bilateral knee disabilities.

The record also reflects that the Veteran has received continuing VA outpatient treatment for complaints and disorders over the years, including lower extremity symptomatology.  The most recent records date through December 2012.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from January 2013 through the present should be requested and associated with the claims folder or placed in Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records from January 2013 through present and associate with the claims folder or Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of the service-connected left ankle and left and right knee disorders. The examiner must be provided access to the appellant's claims folder and Virtual VA/VBMS file, as appropriate.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorders and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for the examination should be noted in the file.  If the Veteran fails to report, the claims folder should contain copies of letters sent to him scheduling the examinations, to include the address to which the notice was sent.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

